DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 12/23/2021. As directed by the amendment: claims 1-3, 6 and 9 have been amended, claims 7-8 and 10 have been cancelled.  Thus, claims 1-6 and 9 are presently pending in this application.
Allowable Subject Matter
Claims 1-6 and 9 are allowed in light of applicant’s amendment and remarks (pages 8-17) filed on 12/23/2021.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to teach or render obvious  an elbow joint rehabilitation system comprising all the features essentially as recited in the claim, and in combination with all the elements  and structural and functional relationship as claimed; and further including a motor control device (as previously interpreted under 35 USC 112(f)) electrically connected to the torque sensing circuit, the first electromyography sensor, the second electromyography sensor and the motor to control the motor in accordance with the current position of the support member, the sensed arm torque signal, the first electromyography signal and the second electromyography signal.
Regarding independent claim 6, the prior art of record by itself or in combination does not disclose an elbow joint rehabilitation method as essentially recited in the claim.  Specifically, the prior art fails to teach or render obvious the step of “controlling the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785